DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (U.S. 2016/0043132 A1, hereinafter refer to Ihara) in view of Takahashi (U.S. 2021/0074747 A1, hereinafter refer to Takahashi).
Regarding Claims 1, 5, and 6: Ihara discloses a photoelectric conversion device (see Ihara, Figs.2 and 6-7 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image1.png
    717
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    953
    media_image3.png
    Greyscale

a semiconductor substrate (100) (see Ihara, Fig.7 as shown above and ¶ [0069]);
a photoelectric conversion unit (110) disposed inside the semiconductor substrate (100) (see Ihara, Fig.7 as shown above and ¶ [0071]); 
an amplification transistor (117) configured to output a signal from the photoelectric conversion unit (110) (see Ihara, Fig.7 as shown above and ¶ [0078]); and 
an insulating isolation portion (103/105), disposed between the photoelectric conversion unit (110) and the amplification transistor (117) to surround the amplification transistor (117) in a plan view, configured to penetrate through the semiconductor substrate (100) (see Ihara, Figs.6-7 as shown above, ¶ [0069], ¶ [0072]- ¶ [0074],and ¶ [0102]), 
wherein a first well (120) in which the amplification transistor (117) is disposed is connected to a source or a drain of the amplification transistor (117) (see Ihara, Fig.7 as shown above and ¶ [0081]) (as claimed in claim 1);
wherein a plurality of the amplification transistors (117) is disposed in a region surrounded by the insulating isolation portion (105/103) (see Ihara, Figs.6-7 as shown above) (as claimed in claim 5);
a selection transistor (SX) connected to the amplification transistor (DX) and an output line (see Ihara, Fig.2 as shown above) (as claimed in claim 6).
Ihara is silent upon explicitly disclosing wherein the selection transistor is shared by the plurality of amplification transistors (as claimed in claim 6).  
Before effective filing date of the claimed invention the disclosed selection transistor were known to be shared by the plurality of amplification transistors in order to reduce a presence of noise (e.g., flicker noise) in the image sensor, thereby further increasing a reliability, endurance, and performance of the image sensor.
For support see Takahashi, which teaches wherein the selection transistor (120b) is shared by the plurality of amplification transistors (120c) (see Takahashi, Figs.4-7 and ¶ [0031]- ¶ [0032]) (as claimed in claim 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ihara and Takahashi to enable the selection transistor (120b) to be shared by the plurality of amplification transistors (120c) as taught by Takahashi in order to reduce a presence of noise (e.g., flicker noise) in the image sensor, thereby further increasing a reliability, endurance, and performance of the image sensor (see Takahashi, Figs.4-7 and ¶ [0031]- ¶ [0032]).
Regarding Claim 2: Ihara as modified teaches a photoelectric conversion device as set forth in claim 1 as above. The combination of Ihara and Takahashi further teaches wherein the amplification transistor (117) is a source follower transistor (see Ihara, Fig.7 as shown above and ¶ [0078]), and 
wherein the first well (120) is connected to the source of the amplification transistor (117) (see Ihara, Fig.7 as shown above and ¶ [0081]).  
Regarding Claim 3: Ihara as modified teaches a photoelectric conversion device as set forth in claim 1 as above. The combination of Ihara and Takahashi further teaches wherein the photoelectric conversion unit (110) is disposed in a second well (120 in region PR1) (see Ihara, Fig.7 as shown above and ¶ [0093]), and 
wherein the insulating isolation portion (103) is disposed between the first well (120 in region PR2) and the second well (120 in region PR1) (see Ihara, Fig.7 as shown above and ¶ [0093]).  
Regarding Claim 4: Ihara as modified teaches a photoelectric conversion device as set forth in claim 3 as above. The combination of Ihara and Takahashi further teaches wherein a floating diffusion (121) to which a signal carrier generated by the photoelectric conversion unit (110) is transferred (see Ihara, Figs.2 and 6-7 as shown above), 
wherein the floating diffusion (121) is disposed in the second well (120 in region PR1) (see Ihara, Fig.7 as shown above and Figs.16-18), and 
wherein the insulating isolation portion (105) is disposed between the amplification - 22 -10204222US01 transistor (117) and the floating diffusion (121) (see Ihara, Fig.7 as shown above and Figs.16-18).  
Regarding Claim 7: Ihara as modified teaches a photoelectric conversion device as set forth in claim 5 as above. The combination of Ihara and Takahashi further teaches wherein, in the plurality of amplification transistors (120c), a voltage applied to a gate of the amplification transistor (120c2) that does not perform readout is lower than a voltage applied to a gate of the amplification transistor (120c2) that performs readout (see Takahashi, Fig.7).  
Claim(s) 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (U.S. 2016/0043132 A1, hereinafter refer to Ihara) in view of Takahashi et al. (U.S. 2020/0098798 A1, hereinafter refer to Takahashi ‘798).
Regarding Claims 8, 9, 10, and 12: Ihara discloses a photoelectric conversion device (see Ihara, Figs.2 and 6-7 as shown above and ¶ [0002]), comprising: 
a semiconductor substrate (100) (see Ihara, Fig.7 as shown above and ¶ [0069]); 
a photoelectric conversion unit (110) disposed inside the semiconductor substrate (100) (see Ihara, Fig.7 as shown above and ¶ [0071]); 
an amplification transistor (117), having a gate electrode (117) disposed on a first surface of the semiconductor substrate (110), configured to output a signal from the photoelectric conversion unit (110) (see Ihara, Fig.7 as shown above and ¶ [0078]); and 
a penetrating portion (103/105), disposed between the photoelectric conversion unit (110) and the amplification transistor (117) to surround the amplification transistor (117) in a plan view, configured to penetrate through the semiconductor substrate (100) from the first surface of the semiconductor substrate (100) to a second surface that is a light incident surface of the semiconductor substrate (100) (see Ihara, Figs.6-7 as shown above, ¶ [0069], ¶ [0072]- ¶ [0074],and ¶ [0102]) (as claimed in claim 8);
wherein the penetrating portion (103/105) includes, in a cross-section intersecting with the first surface and the second surface, a first portion having a first width, a second portion having a width narrower than the first width, and a third portion having a width wider than the width of the second portion (see Ihara, Figs.6-7 as shown above) (as claimed in claim 9);  
wherein the penetrating portion (103/105) includes the first portion, the second portion, and the third portion in order in a direction from the first surface toward the second surface (see Ihara, Figs.6-7 as shown above) (as claimed in claim 10).  
Ihara is silent upon explicitly disclosing wherein the width of at least a part of the penetrating portion is 0.5 µm (as claimed in claim 12).  
Before effective fling date of the claimed invention the disclosed dimensions of penetrating portion were known in order to obtain a higher device performance.
For support see Takahashi ‘798, which teaches wherein the width of at least a part of the penetrating portion (113/111) is 0.5 µm (0.1 µm and 0.5 µm) (see Takahashi, Figs.22-23, ¶ [0023], ¶ [0030], and ¶ [0057]) (as claimed in claim 12).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ihara and Takahashi ‘798 to enable the known width of at least a part of the penetrating portion (113/111) as taught by Takahashi in order to obtain a higher device performance (see Takahashi, Figs.22-23, ¶ [0023], ¶ [0030], and ¶ [0057]).
The combination of Ihara and Takahashi ‘798 teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width of at least a part of the penetrating portion through routine experimentation and optimization to obtain a higher device performance because the width of at least a part of the penetrating portion is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 11: Ihara as modified teaches a photoelectric conversion device as set forth in claim 8 as above. The combination of Ihara and Takahashi ‘798 further teaches wherein the penetrating portion (103/105) is different in width between at a height same as the first surface and at a height same as the second surface (see Ihara, Figs.6-7 as shown above).
Regarding Claim 13: Ihara as modified teaches a photoelectric conversion device as set forth in claim 8 as above. The combination of Ihara and Takahashi ‘798 further teaches wherein a first well in which the amplification transistor (DX/DS) is disposed is connected to a source or a drain of the amplification transistor (DX/DS) (see Ihara, Fig.2 as shown above).  
Regarding Claim 14: Ihara as modified teaches a photoelectric conversion device as set forth in claim 8 as above. The combination of Ihara and Takahashi ‘798 further teaches wherein the semiconductor substrate (100) is a silicon substrate (see Ihara, Fig.7 as shown above and ¶ [0069]).  
Regarding Claim 15: Ihara as modified teaches a photoelectric conversion device as set forth in claim 915as above. The combination of Ihara and Takahashi ‘798 further teaches wherein a shallow trench isolation (STI) structure (105) is disposed as an element isolation portion on the first - 24 -10204222US01 surface (see Ihara, Figs.6-7 as shown above).  
Regarding Claim 16: Ihara as modified teaches a photoelectric conversion device as set forth in claim 9 as above. The combination of Ihara and Takahashi ‘798 further teaches an imaging system, comprising: 
the photoelectric conversion device (110/PD) according to claim 15 (see Ihara, Fig.2 as shown above); and 
a signal processing unit configured to process a signal output from the photoelectric conversion device (110/PD) (see Ihara, Fig.2 as shown above).  
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara (U.S. 2016/0043132 A1, hereinafter refer to Ihara) and Takahashi et al. (U.S. 2020/0098798 A1, hereinafter refer to Takahashi ‘798) as applied to claim 15 above, and further in view of Ota (U.S. 2018/0270405 A1, hereinafter refer to Ota).
Regarding Claim 17: Ihara as modified teaches a photoelectric conversion device as applied to claim 15 above. The combination of Ihara and Takahashi ‘798 further teaches movable body (see Ihara, Fig.2 as shown above and ¶ [0138]), comprising: 
the photoelectric conversion device (110/PD) according to claim 15 (see Ihara, Fig.2 as shown above).
The combination of Ihara and Takahashi ‘798 is silent upon explicitly disclosing wherein a distance information acquisition unit configured to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object; and 
a control unit configured to control the movable body based on the distance information.
Before effective filing date of the claimed invention the disclosed distance information acquisition unit configured to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object; and 
a control unit configured to control the movable body based on the distance information.
For support see Ota, which teaches wherein a distance information acquisition unit configured to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object (see Ota, Fig.16 and ¶ [0146]- ¶ [0148]); and 
a control unit configured to control the movable body based on the distance information (see Ota, Fig.16 and ¶ [0146]- ¶ [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ihara, Takahashi ‘798, and Ota to enable a distance information acquisition unit as taught by Ota in order to configure to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object and to enable the control unit as taught by Ota to configure to control the movable body based on the distance information (see Ota, Fig.16 and ¶ [0146]- ¶ [0148]).
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896